Case 0:19-cv-60887-WPD Document 32 Entered on FLSD Docket 09/13/2019 Page 1 of 32



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO. 19-cv-60887

   PAUL CARTER
   AND
   TIPPADEE CARTER,

          Plaintiffs,

   vs.

   BPCL MANAGEMENT, LLC D/B/A BAHAMAS
   PARADISE CRUISE LINE; CRUISE OPERATOR
   INC., D/B/A BAHAMAS PARADISE CRUISE
   LINE; AND PARADISE CRUISE LINE OPERATOR
   LTD., INC. D/B/A BAHAMAS PARADISE CRUISE LINE;

         Defendants.
   ___________________________/

                              MOTION FOR DEFAULT JUDGMENT

          COMES NOW Plaintiffs Paul and Tippadee Carter, pursuant to Federal Rule of Civil

   Procedure 55, and thereby submits their Motion for Default Judgment against Paradise Cruise

   Line Operator Ltd., Inc. D/B/A Bahamas Paradise Cruise Line. In support of their Motion,

   Plaintiffs would provide the following:

   1.     Federal Rule of Civil Procedure 55(a) provides, “When a party against whom a judgment

          for affirmative relief is sought has failed to plead or otherwise defend as provided by

          these rules and that fact is made to appear by affidavit or otherwise, the clerk shall enter

          the party's default.”

   2.     Plaintiffs filed their Complaint on April 3, 2019. See Docket No. 1 and Exhibit 1.

   3.     On April 26, 2019, the Clerk of the Court issued summons to all Defendant Paradise

          Cruise Line Operator LTD. Inc. See Docket No. 11 and Exhibit 2.


                                                —1—
Case 0:19-cv-60887-WPD Document 32 Entered on FLSD Docket 09/13/2019 Page 2 of 32



   4.       On May 28, 2019, Plaintiff served Paradise Cruise Line Operator LTD. Inc. See Docket

            No. 14.

   5.       The clerk entered in an answer date of June 18, 2019. See Docket No. 16.

   6.       More than twenty days have elapsed since the date on which Paradise Cruise Line

            Operator LTD. was served with the Summons and Complaint. Paradise Cruise Line

            Operator LTD. did not file a pleading or otherwise defend.

   7.       The time to defend has expired. See Docket No. 16.

   8.       Upon Motion by Plaintiffs, the Clerk has entered default against Defendant Paradise

            Cruise Line Operator LTD. Inc. See Docket No. 29.

   9.       There is no just reason for delay in entering Default Judgment against this Defendant.

            Accordingly, this Default Judgment is proper under Rule 55 of the Federal Rules of Civil

            Procedure.

   10.      Defendant Paradise Cruise Line Operator LTD. Inc. is not a minor or incompetent person.

   11.      Defendant Paradise Cruise Line Operator LTD. Inc. is not active military. See Exhibit 3,

            Affidavit of Alexis Nicole Ondris.

   12.      As counsel for the Plaintiff, the undersigned attests to the veracity of the statements made

            in this pleading. See Exhibit 3, Affidavit of Alexis Nicole Ondris.

   13.      Due to the Defendant Paradise Cruise Line Operator LTD. Inc.'s failure to appear or enter

            any responsive pleading, Plaintiff is entitled to entry of default judgment against it.

   14.      The amount of judgment is not a sum certain and a hearing should be set to determine

            damages.

         WHEREFORE, premises considered, Plaintiffs Paul and Tippadee Carter respectfully

   requests that the Court grant their Motion for Default Judgment, enter Default against Defendant




                                                   —2—
Case 0:19-cv-60887-WPD Document 32 Entered on FLSD Docket 09/13/2019 Page 3 of 32



   Paradise Cruise Line Operator LTD. Inc., enter final judgment in this matter, with the specific

   amount to be determined by a Court hearing.




                                                       Respectfully Submitted,

                                                       _/s/ Alexis Nicole Ondris
                                                       Smith Clinesmith LLP

                                                       Alexis Nicole Ondris
                                                       FL Bar No. 120127
                                                       Smith Clinesmith, LLP
                                                       325 N. St. Paul St., 29th Floor
                                                       Dallas, Texas 75201
                                                       (214) 953-1900 tel.
                                                       (214) 953-1901 fax
                                                       alexis@smithclinesmith.com




                                                 —3—
Case
Case 0:19-cv-60887-WPD
     0:19-cv-60887-XXXX Document
                         Document32
                                  1 Entered
                                    Entered on
                                            on FLSD
                                               FLSD Docket
                                                    Docket 04/03/2019
                                                           09/13/2019 Page
                                                                      Page 14 of
                                                                              of 13
                                                                                 32



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                       BROWARD DIVISION

                                       CASE NO. 19-cv-60887

   PAUL CARTER
   AND
   TIPPADEE CARTER,

          Plaintiffs,

   vs.

   BPCL MANAGEMENT, LLC D/B/A BAHAMAS
   PARADISE CRUISE LINE; CRUISE OPERATOR
   INC., D/B/A BAHAMAS PARADISE CRUISE
   LINE; AND PARADISE CRUISE LINE OPERATOR
   LTD., INC. D/B/A BAHAMAS PARADISE CRUISE LINE;

         Defendants.
   ___________________________/

                             COMPLAINT AND JURY DEMAND

          COMES NOW Plaintiffs Paul Carter and Tippadee Carter, through undersigned counsel,

   sues Defendants, BPCL Management, LLC D/B/A Bahamas Paradise Cruise Line; Cruise Opera-

   tor INC., D/B/A Bahamas Paradise Cruise Line; Operator LTD., Inc. d/b/a Bahamas Paradise

   Cruise Line; and Paradise Cruise Line Operator LTD., INC. D/B/A Bahamas Paradise Cruise

   Line and alleges as follows:

   1.     At all times hereinafter mentioned, the Plaintiffs, Paul Carter and Tippadee Carter, are

          citizens of the United States and residents of Texas and file this Complaint for Damages

          in an amount in excess of $75,000, exclusive of any fees and court costs. This Honorable

          Court possesses jurisdiction over the instant matter pursuant to the issued ticket by De-

          fendants containing a venue clause which requires that all disputes and matters arising



                                               —1—
                                           EXHIBIT 1
Case
Case 0:19-cv-60887-WPD
     0:19-cv-60887-XXXX Document
                         Document32
                                  1 Entered
                                    Entered on
                                            on FLSD
                                               FLSD Docket
                                                    Docket 04/03/2019
                                                           09/13/2019 Page
                                                                      Page 25 of
                                                                              of 13
                                                                                 32



         out of and in connection with the cruise and travel associated with the ticket be litigated

         in the United States District Court for the Southern District of Florida, in Broward and

         there is complete diversity between the parties, 28 United States Code Section 1332.

   2.    At all times material hereto, the Defendant BPCL Management, LLC D/B/A Bahamas

         Paradise Cruise Line is a corporation with its principal place of business in Florida and

         service can be had on its registered agent at Greenspoon Marder, P.A., 100 W. Cypress

         Creek Road, Suite 700, Fort Lauderdale, Florida 33309.

   3.    Cruise Operator, Inc. D/B/A Bahamas Paradise Cruise Line is a corporation with its prin-

         cipal place of business in Florida and service can be had on its registered agent at Green-

         spoon Marder, P.A., 100 W. Cypress Creek Road, Suite 300, Fort Lauderdale, Florida

         33309.

   4.    At all times material hereto, the Defendant Paradise Cruise Line Operator Ltd., Inc.

         D/B/A Bahamas Paradise Cruise Line is a corporation with its principal place of business

         in Florida and service can be had on its registered agent at CT Corporation System, 1200

         South Pine Island Road, Plantation, Florida 33324.

                        PERSONAL JURISDICTION AND VENUE

   5.    At all times material, the Defendants, and each of them, were Florida entities registered

         to do business in the State of Florida and Defendants, and each of them, maintain a per-

         manent office for the transaction of business in Florida.

   6.    Venue is proper in Broward County, and the Defendant’s passenger ticket contains a fo-

         rum selection clause, which requires any action to be brought exclusively in the United

         States District Court for the Southern District of Florida located in Broward County, Flor-

         ida. The relevant language is as follows:



                                               —2—
                                           EXHIBIT 1
Case
Case 0:19-cv-60887-WPD
     0:19-cv-60887-XXXX Document
                         Document32
                                  1 Entered
                                    Entered on
                                            on FLSD
                                               FLSD Docket
                                                    Docket 04/03/2019
                                                           09/13/2019 Page
                                                                      Page 36 of
                                                                              of 13
                                                                                 32



         IT IS AGREED BY AND BETWEEN THE PASSENGER AND CARRIER
         THAT ALL DISPUTES AND MATTERS WHATSOEVER ARISING UNDER,
         IN CONNECTION WITH, OR INCIDENT TO THIS CONTRACT SHALL BE
         LITIGATED, IF AT ALL, IN AND BEFORE THE UNITED STATES DIS-
         TRICT COURT FOR THE SOUTHERN DISTRICT OF FLORIDA IN
         BROWARD COUNTY FLORIDA, U.S.A. (OR AS TO THOSE LAWSUITS
         FOR WHICH THE FEDERAL COURTS OF THE UNITED STATES LACK
         SUBJECT MATTER JURISDICTION BEFORE A COURT LOCATED IN
         BROWARD COUNTY, FLORIDA, USA) TO THE EXCLUSION OF THE
         COURTS OF ANY OTHER STATE, TERRITORY OR COUNTY OR ELSE-
         WHERE IN THE STATE OF FLORIDA. PASSENGER CONSENTS TO JU-
         RISDICTION AND WAIVES ANY VENUE OR OTHER OBJECTION THAT
         HE MAY HAVE TO ANY SUCH ACTION OR PROCEEDING BEING
         BROUGHT IN THE APPLICABLE COURT LOCATED IN BROWARD
         COUNTY, FLORIDA.

   7.    Plaintiff has complied with all pre-suit requirements of the passenger ticket contract.

   8.    The causes of action in this complaint arise under the general maritime law of the United

         States.

   9.    In the event that the Court rules that this case does not come under diversity of citizen-

         ship jurisdiction, then plaintiff elects to proceed under the admiralty jurisdiction of the

         court.

   10.   At all times relevant to this action, Defendants were engaged in the business of providing

         to the public, for compensation, vacation cruises aboard its vessel, the Grand Celebration.

   11.   At all times material to this action, the Grand Celebration was located in navigable or ter-

         ritorial waters.

   12.   At all times material, the Defendants, and each of them, owned, operated, managed, su-

         pervised and controlled the ocean-going passenger vessel known as the Grand Celebra-

         tion.

   13.   On or about October 10, 2017, Plaintiff Paul Carter received an unsolicited call by Ba-

         hamas Paradise Cruise Line or its affiliates on a business cellphone. During that call,




                                               —3—
                                           EXHIBIT 1
Case
Case 0:19-cv-60887-WPD
     0:19-cv-60887-XXXX Document
                         Document32
                                  1 Entered
                                    Entered on
                                            on FLSD
                                               FLSD Docket
                                                    Docket 04/03/2019
                                                           09/13/2019 Page
                                                                      Page 47 of
                                                                              of 13
                                                                                 32



         Plaintiff was falsely offered a “free” cruise on Bahamas Paradise Cruise Lines after cor-

         rectly answering a series of questions.

   14.   Subsequently, Plaintiffs Paul Carter and Tippadee Carter made a series of payments to

         Defendants, to sail on the Grand Celebration in April of 2018.

   15.   On April 4, 2018, Plaintiffs Paul Carter and Tippadee Carter boarded the Defendants’

         Grand Celebration vessel.

   16.   On April 4, 2018, the Plaintiffs were lawfully and properly passengers on board the ves-

         sel Grand Celebration, a ship owned and operated by Defendants.

   17.   On April 5, 2018, the Plaintiff, Paul Carter became seriously ill onboard the ship operated

         and controlled by the Defendants.

   18.   At all times material, Defendants owed Plaintiff a duty to exercise reasonable care in all

         the circumstances, including following all reasonable safety precautions for pasengers in-

         cluding but not limited to Plaintiffs while Plaintiffs were aboard the ship.

                                  FACTUAL ALLEGATIONS

   19.   Plaintiffs incorporate the allegations in paragraphs 1 through 14 as though alleged herein.

   20.   Plaintiff Paul Carter travels with his own supply of bottled water for health reason, but

         was prevented from doing so by employees of Defendants. Employees of Defendants in-

         formed Plaintiffs that they could not bring their own water aboard but assured them,

         however, that filtered tap water was available on the ship. Plaintiff Paul Carter was re-

         quired by Defendants to purchase a water bottle to use while on the ship. No bottled wa-

         ter was available to the Plaintiffs while they were on the ship.

   21.   While on the cruise, on or about April 5, 2018, Plaintiff became seriously ill after drink-

         ing the purported “filtered tap water” available to passengers on board the vessel. Plain-



                                                —4—
                                             EXHIBIT 1
Case
Case 0:19-cv-60887-WPD
     0:19-cv-60887-XXXX Document
                         Document32
                                  1 Entered
                                    Entered on
                                            on FLSD
                                               FLSD Docket
                                                    Docket 04/03/2019
                                                           09/13/2019 Page
                                                                      Page 58 of
                                                                              of 13
                                                                                 32



         tiffs later learned that the water was not filtered and was provided to passengers, includ-

         ing Plaintiff Paul Carter, though unsanitary means. Plaintiffs have also learned that De-

         fendants had a history of citations from the Centers for Disease Control for issues with

         their backflow prevention devices—devices essential to maintaining potable, uncontami-

         nated water. Plaintiffs provided notice to Defendants of his illness while on the ship and

         later provided notice pursuant to the written contract on the back of their ticket.

   22.   As a result of exposure to the water aboard the Grand Celebration, Plaintiff sustained se-

         rious injury. He became septic, which was determined to be from an infection he con-

         tracted from Defendants’ vessel.

   23.   Plaintiff Paul Carter is still suffering from post-sepsis syndrome as a result of exposure to

         contaminated water aboard Defendants’ vessel which has caused irreparable brain dam-

         age, including but not limited to, limited brain function.

                                   COUNT I: NEGLIGENCE

   24.   Plaintiffs incorporate the allegations in paragraphs 1 through 23 as though alleged herein.

   25.   At all times material, Defendants, and each of them owed the Plaintiffs a duty to use rea-

         sonable care under the circumstances to provide a safe environment for Plaintiffs includ-

         ing providing safe drinking water.

   26.   Defendants have a heightened duty of care to Plaintiffs given rough seas, which are

         unique to the maritime context, encountered in and around the time of Plaintiff Paul

         Carter’s injury.

   27.   On or about April 5, 2018, Plaintiff was injured due to the fault and negligence of De-

         fendants, and each of them, and/or its agents, apparent agents, servants, and/or employees

         including, but not limited to the following:



                                                —5—
                                            EXHIBIT 1
Case
Case 0:19-cv-60887-WPD
     0:19-cv-60887-XXXX Document
                         Document32
                                  1 Entered
                                    Entered on
                                            on FLSD
                                               FLSD Docket
                                                    Docket 04/03/2019
                                                           09/13/2019 Page
                                                                      Page 69 of
                                                                              of 13
                                                                                 32



            a.      Failing to provide clean and safe water to Plaintiffs while aboard the vessel:

            b.      Failure to properly maintain the water aboard the vessel in a safe condition;

            c.      Failing to exercise reasonable care in maintaining the water filtration system;

            d.      Failing to frequently conduct inspections to ensure that water provided to the

                    passengers was safe to consume and free of contamination;

            e.      Failing to warn the Plaintiffs of the contaminated water aboard the vessel;

            f.      Failure to take proper precautions for passenger safety;

            g.      Failing to comply with corrective orders issued by the United States of Amer-

                    ica Centers for Disease and Control Prevention;

            h.      Failing to use reasonable care to provide and maintain filtered water aboard

                    the vessel; and/or

            i.      Failing to identify contaminated water aboard the vessel.

            j.      Failing to provide alternative options for safe drinking water.

   28.   At all times material hereto, Defendants, and each of them, knew or should have known

         of the foregoing conditions which caused Plaintiff's condition and did not correct them,

         or the conditions existed for a sufficient length of time so that Defendants in the exercise

         of reasonable care under the circumstances should have learned of them and corrected

         them.

   29.   At all times material hereto, Defendants, and each of them, negligently failed to deter-

         mine the hazards on the vessel to Plaintiff Paul Carter, failed to eliminate the hazards,

         failed to modify the hazard and failed to properly warn Plaintiffs of the hazard. All of the

         above caused the Plaintiff Paul Carter to be injured and/or which caused his injuries to be

         aggravated and made worse.




                                               —6—
                                           EXHIBIT 1
Case
 Case0:19-cv-60887-WPD
      0:19-cv-60887-XXXX Document
                          Document321 Entered
                                      Entered on
                                              on FLSD
                                                 FLSD Docket
                                                      Docket 09/13/2019
                                                             04/03/2019 Page
                                                                        Page 10
                                                                             7 ofof13
                                                                                    32



   30.    At all times material, Plaintiff Paul Carter acted with due care for his own safety.

   31.    At all times material, Defendants were in direct control of the vessel where Plaintiff Paul

          Carter was injured, and in direct control of the water that Plaintiff Paul Carter drank

          while on the vessel.

   32.    As a direct and proximate result of Defendants’, and each of them, negligence, Plaintiff

          Paul Carter contracted an unknown infection which left him septic. Currently, he lives

          with post-sepsis syndrome. Therefore, as a result of Defendants’, and each of them, neg-

          ligence, Plaintiff was injured about his body and extremities, including severe physical

          pain and suffering, mental and emotional distress and anguish therefrom, incurred medi-

          cal expenses and physical disfigurement and a loss of the ability to enjoy life; suffered an

          aggravation of a pre-existing condition, suffered a loss of enjoyment of the cruise and the

          money paid for the cruise. Said personal injuries are permanent and/or continuing in na-

          ture and the Plaintiffs shall continue to suffer such losses and impairments in the future.

   WHEREFORE, Plaintiffs demands judgment for all damages recoverable under the law against

   Defendants and demands jury trial of all issues so triable.

                           COUNT II: FLORIDA DECEPTIVE AND
                               UNFAIR PRACTICES ACT
   33.    Plaintiffs incorporate the allegations in paragraphs 1 through 32 as though alleged herein.

   34.    Florida         Statutes        501,        et.        seq.,       commonly            known

          as Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”) was enacted “to pro-

          tect the consuming public and legitimate business enterprises from those who engage in

          unfair methods of competition, or unconscionable, deceptive, of unfair acts or practices in

          the conduct of any trade or commerce.” Florida Statutes Section §501.202(2).




                                                 —7—
                                             EXHIBIT 1
Case
 Case0:19-cv-60887-WPD
      0:19-cv-60887-XXXX Document
                          Document321 Entered
                                      Entered on
                                              on FLSD
                                                 FLSD Docket
                                                      Docket 09/13/2019
                                                             04/03/2019 Page
                                                                        Page 11
                                                                             8 ofof13
                                                                                    32



   35.   To that end, “unfair methods of competition, unconscionable acts or practices, and unfair

         or deceptive acts or practices in the conduct of any trade or commerce are declared un-

         lawful.” Florida Statutes Section §501.204(2). Consumers are granted a private cause of

         action under FDUTPA and Section §511.211(2) provides remedies including actual dam-

         ages, attorneys' fees, and costs

   36.   Plaintiffs allege, on information and belief, that Defendants, and each of them, or their

         affiliates, made a false and deceptive offer of a “free” cruise to Plaintiff Paul Carter via a

         telephone call.

   37.   Based on the belief that the cruise was free, Plaintiffs agreed to set sail on Defendants’

         vessel, the Grand Celebration.

   38.    Subsequently, Plaintiffs Paul Cater and Tippadee Carter were required by Defendants to

         make a series of payments in order to participate on the cruise.

   39.   Additionally, Defendants, and each of them, or their affiliates, made unconscionable rep-

         resentations to Plaintiffs that the water available aboard its vessel was filtered and safe.

   40.   Defendants have committed unfair or deceptive acts or practices in violation of

         the Florida deceptive and unfair practices act, Florida statues section 501-201 et seq; by

         providing Plaintiff with inconsistent, inadequate and false information regarding the cost

         of the cruise, in addition to, the quality of water available aboard the ship, which Plain-

         tiffs relied upon to their detriment.

   41.   Defendants have committed deceptive acts or practices in violation of the failure to deliv-

         er rule, by accepting payments from Plaintiffs, then failure to deliver services purchased

         and agreed to be provided by Defendants.




                                                 —8—
                                             EXHIBIT 1
Case
 Case0:19-cv-60887-WPD
      0:19-cv-60887-XXXX Document
                          Document321 Entered
                                      Entered on
                                              on FLSD
                                                 FLSD Docket
                                                      Docket 09/13/2019
                                                             04/03/2019 Page
                                                                        Page 12
                                                                             9 ofof13
                                                                                    32



   42.   Defendants have failed to perform the services contracted to perform, and provided Plain-

         tiffs with inconsistent, inadequate, faulty, defective and false information realtive to their

         cruise vessel and the quality of the water available aboard the ship.

         WHEREFORE, Plaintiffs demand judgment for all damages recoverable under the law

         against Defendants and demands jury trial of all issues so triable.

                            COUNT III: BREACH OF CONTRACT

   43.   Plaintiffs incorporate the allegations in paragraphs 1 through 42 as though alleged herein.

   44.   On or around October of 2017, Plaintiffs Paul and Tippadee Carter contracted with De-

         fendants, and each of them, or their affiliates, to set sail on the Grand Celebration cruise

         from Port of Palm Beach, Florida in April of 2018.

   45.   A valid contract exists between Plaintiffs and Defendant Cruise Operator Inc.. The Con-

         tract (hereinafter “Contract”), is entitled Cruise Ticket Contract and is attached to this

         Complaint as “Exhibit 1”. Plaintiff incorporates the Contract herein in haec verba.

   46.   The language of the Contract reads, “The fare includes transportation as specified AS

         OCEAN/CRUISE TRAVEL herein: full board, ordinary ship’s food, LIMITED TO TAP

         WATER, JUICES, REGULAR & DECAFFINATED COFFEE, ASSORTED TEAS

         AND MILK, EXCLUDING spirits, wine, beer, CARBONATED BEVERAGES and

         mineral waters.”

   47.   Plaintiffs, under knowledge and belief, were not provided safe tap and clean tap water in

         accordance with the Contract.

   48.   Plaintiff Paul Carter has suffered and continued to suffer damages as a result of Defend-

         ants’ breach of contract.




                                                —9—
                                            EXHIBIT 1
Case
Case 0:19-cv-60887-WPD
     0:19-cv-60887-XXXX Document
                         Document32
                                  1 Entered
                                    Entered on
                                            on FLSD
                                               FLSD Docket
                                                    Docket 04/03/2019
                                                           09/13/2019 Page
                                                                      Page 10
                                                                           13 of
                                                                              of 13
                                                                                 32



   WHEREFORE, Plaintiff demands judgment for all damages recoverable under the law against

   Defendants and demands jury trial of all issues so triable.

                COUNT IV: TELEPHONE CONSUMER PROTECTION ACT

   49.     Plaintiff incorporates the allegations in paragraphs 1 through 48 as though alleged here-

          in.

   50.    The Telephone Consumer Protection Act prohibits: (1) any person from calling a cellular

          telephone number; (2) using an automatic telephone dialing system or an artificial or pre-

          recorded voice; (3) without the recipient’s prior express consent. 47 U.S.C. §

          227(b)(1)(A).

   51.    The TCPA exists to prevent communications like the ones described within this Com-

          plaint. “Voluminous consumer complaints about abuses of telephone technology—for

          example, computerized calls dispatched to private homes—prompted Congress to pass

          the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

   52.    In an action under the TCPA, a plaintiff must only show that the defendant “called a

          number assigned to a cellular telephone service using an automatic dialing system or pre-

          recorded voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D.

          Fla. 2012), aff'd, 755 F.3d 1265 (11th Cir. 2014).

   53.    “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a

          good, product, or service’ where the implication of an improper purpose is ‘clear from the

          context.’” Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir.

          2012)).

   54.    “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and

          transmitted to a person for the purpose of promoting property, goods, or services.” Golan,



                                                 — 10 —
                                             EXHIBIT 1
Case
Case 0:19-cv-60887-WPD
     0:19-cv-60887-XXXX Document
                         Document32
                                  1 Entered
                                    Entered on
                                            on FLSD
                                               FLSD Docket
                                                    Docket 04/03/2019
                                                           09/13/2019 Page
                                                                      Page 11
                                                                           14 of
                                                                              of 13
                                                                                 32



         788 F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. § 64.1200(f)(12); In re

         Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, 18

         F.C.C. Rcd at 14098 ¶ 141, 2003 WL 21517853, at *49).

   55.   The FCC has explained that calls motivated in part by the intent to sell property, goods,

         or services are considered telemarketing under the TCPA. See In re Rules and Regula-

         tions Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd.

         14014, ¶¶ 139-142 (2003). This is true whether call recipients are encouraged to pur-

         chase, rent, or invest in property, goods, or services during the call or in the future. Id.

   56.   In other words, offers “that are part of an overall marketing campaign to sell property,

         goods, or services constitute” telemarketing under the TCPA. See In re Rules and Regu-

         lations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd.

         14014, ¶ 136 (2003).

   57.   If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that it

         obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulaions

         Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015)

         (requiring express consent “for non-telemarketing and non-advertising calls”).

   58.   As held by the United States Court of Appeals for the Ninth Circuit: “Unsolicited tele-

         marketing phone calls or text messages, by their nature, invade the privacy and disturb

         the solitude of their recipients. A plaintiff alleging a violation under the TCPA ‘need not

         allege any additional harm beyond the one Congress has identified.’” Van Patten v. Ver-

         tical Fitness Grp., No. 14-55980, 2017 U.S. App. LEXIS 1591, at *12 (9th Cir. May 4,

         2016) (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis original)).




                                                — 11 —
                                             EXHIBIT 1
Case
Case 0:19-cv-60887-WPD
     0:19-cv-60887-XXXX Document
                         Document32
                                  1 Entered
                                    Entered on
                                            on FLSD
                                               FLSD Docket
                                                    Docket 04/03/2019
                                                           09/13/2019 Page
                                                                      Page 12
                                                                           15 of
                                                                              of 13
                                                                                 32



   59.    On or around October of 2017, Plaintiff Paul Carter received an unsolicited call from De-

          fendants, or their affiliates informing him he had won a “free” cruise to the Bahamas

          aboard Defendants’ vessel.

   60.    Plaintiff Paul Carter did not enter a contest to win a free cruise nor did he place his phone

          number on any registry permitting Defendants, and each of them or their affiliates, to call

          Plaintiff Paul Carter’s cellular device.

   61.    Upon information and belief, Defendants, and each of them or their affiliates, contacted

          Plaintiff Paul Carter without any prior knowledge or consent via an automated dialing

          system.

   62.    This is in direct violation of Telephone Consumer Protection Act and exactly what it was

          meant to prohibit.

   WHEREFORE, Plaintiffs demand judgment for all damages recoverable under the law against

   Defendants and demands jury trial of all issues so triable.


                               COUNT IV: LOSS OF CONSORTIUM

   63.    Plaintiff incorporates the allegations in paragraphs 1 through 62 as though alleged herein.

   64.    At the time of the cruise and thereafter, Plaintiff Tippadee Carter was married to Plaintiff

          Paul Carter and they continue to be married since that time.

   65.    As a direct, proximate, and reasonably foreseeable result of Defendants’, and each of

          them, negligence, Plaintiff Tippadee Carter has suffered a permanent loss in the quality

          of the relationship and will continue to suffer in the future loss of consortium, loss of so-

          ciety, affection, assistance, and conjugal fellowship, all to the detriment of the Plaintiffs’

          marital relationship.




                                                 — 12 —
                                             EXHIBIT 1
Case
Case 0:19-cv-60887-WPD
     0:19-cv-60887-XXXX Document
                         Document32
                                  1 Entered
                                    Entered on
                                            on FLSD
                                               FLSD Docket
                                                    Docket 04/03/2019
                                                           09/13/2019 Page
                                                                      Page 13
                                                                           16 of
                                                                              of 13
                                                                                 32



   66.     The aforesaid injuries, damages and loss of consortium were caused solely and proxi-

           mately by Defendants’ negligence.

   WHEREFORE, Plaintiff Tippadee Carter demands judgment against Defendants for

   the loss of consortium, plus costs, and any other relief this court deems fair and appropriate.

                                       JURY TRIAL DEMAND

   Plaintiffs demand a trial by jury on all issues so triable as a matter of right.

                                                           Respectfully Submitted,

                                                           _/s/ Maria T. Santi_________________
                                                           Maria T. Santi
                                                           FL Bar No. 117564
                                                           2525 Ponce De Leon Blvd Ste. 300
                                                           Coral Gables, FL 33134
                                                           msanti@healthandmedicinelawfirm.com

                                                           -and-

                                                           Smith Clinesmith LLP

                                                           Alexis Nicole Ondris
                                                           FL Bar No. 120127
                                                           Smith Clinesmith, LLP
                                                           325 N. St. Paul St., 29th Floor
                                                           Dallas, Texas 75201
                                                           (214) 953-1900 tel.
                                                           (214) 953-1901 fax
                                                           alexis@smithclinesmith.com




                                                  — 13 —
                                               EXHIBIT 1
  Case
  Case 0:19-cv-60887-WPD
       0:19-cv-60887-XXXX Document
                           Document32
                                    1-1Entered
                                        Enteredonon
                                                  FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              09/13/2019
                                                                04/03/2019Page
                                                                           Page171ofof32
                                                                                       2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        SouthernDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                           Florida


      PAUL CARTER AND TIPPADEE CARTER;                                   )
                                                                         )
                                                                         )
                                                                         )
                            Plaintiff(s)                                 )
                                                                         )
                                v.                                            Civil Action No. 19-CV-60887
                                                                         )
   BPCL MANAGEMENT, LLC D/B/A BAHAMAS                                    )
  PARADISE CRUISE LINE; CRUISE OPERATOR                                  )
    INC., D/B/A BAHAMAS PARADISE CRUISE                                  )
 LINE; AND PARADISE CRUISE LINE OPERATOR                                 )
                           Defendant(s)                                  )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) BPCL MANAGEMENT, LLC D/B/A BAHAMAS
                                           PARADISE CRUISE LINE
                                           C/O Greenspoon Marder
                                           100 W. Cypress Creek Road, Suite 700
                                           Fort Lauderdale, Florida 33309.



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Maria T. Santi
                                           Alexis Nicole Ondris
                                           325 N. St. Paul, 29th Floor
                                           Dallas, TX 75201



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk




                                                               EXHIBIT 1
   Case
   Case 0:19-cv-60887-WPD
        0:19-cv-60887-XXXX Document
                            Document32
                                     1-1Entered
                                         Enteredonon
                                                   FLSD
                                                     FLSD
                                                        Docket
                                                          Docket
                                                               09/13/2019
                                                                 04/03/2019Page
                                                                            Page182ofof32
                                                                                        2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-CV-60887

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...
                                                                EXHIBIT 1                                              Reset
  Case
  Case 0:19-cv-60887-WPD
       0:19-cv-60887-XXXX Document
                           Document32
                                    1-2Entered
                                        Enteredonon
                                                  FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              09/13/2019
                                                                04/03/2019Page
                                                                           Page191ofof32
                                                                                       2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        SouthernDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                           Florida


      PAUL CARTER AND TIPPADEE CARTER;                                   )
                                                                         )
                                                                         )
                                                                         )
                            Plaintiff(s)                                 )
                                                                         )
                                v.                                            Civil Action No. 19-CV-60887
                                                                         )
   BPCL MANAGEMENT, LLC D/B/A BAHAMAS                                    )
  PARADISE CRUISE LINE; CRUISE OPERATOR                                  )
    INC., D/B/A BAHAMAS PARADISE CRUISE                                  )
 LINE; AND PARADISE CRUISE LINE OPERATOR                                 )
                           Defendant(s)                                  )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) CRUISE OPERATOR
                                           INC., D/B/A BAHAMAS PARADISE CRUISE
                                           LINE
                                           C/O Greenspoon Marder
                                           100 W. Cypress Creek Road, Suite 700
                                           Fort Lauderdale, Florida 33309.


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Maria T. Santi
                                           Alexis Nicole Ondris
                                           Smith Clinesmith LLP
                                           325 N. St. Paul, 29th Floor
                                           Dallas, TX 75201


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk




                                                               EXHIBIT 1
   Case
   Case 0:19-cv-60887-WPD
        0:19-cv-60887-XXXX Document
                            Document32
                                     1-2Entered
                                         Enteredonon
                                                   FLSD
                                                     FLSD
                                                        Docket
                                                          Docket
                                                               09/13/2019
                                                                 04/03/2019Page
                                                                            Page202ofof32
                                                                                        2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-CV-60887

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...
                                                                EXHIBIT 1                                              Reset
  Case
  Case 0:19-cv-60887-WPD
       0:19-cv-60887-XXXX Document
                           Document32
                                    1-3Entered
                                        Enteredonon
                                                  FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              09/13/2019
                                                                04/03/2019Page
                                                                           Page211ofof32
                                                                                       2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        SouthernDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                           Florida


      PAUL CARTER AND TIPPADEE CARTER;                                   )
                                                                         )
                                                                         )
                                                                         )
                            Plaintiff(s)                                 )
                                                                         )
                                v.                                            Civil Action No. 19-CV-60887
                                                                         )
   BPCL MANAGEMENT, LLC D/B/A BAHAMAS                                    )
  PARADISE CRUISE LINE; CRUISE OPERATOR                                  )
    INC., D/B/A BAHAMAS PARADISE CRUISE                                  )
 LINE; AND PARADISE CRUISE LINE OPERATOR                                 )
                           Defendant(s)                                  )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) PARADISE CRUISE LINE OPERATOR
                                           LTD., INC. D/B/A BAHAMAS PARADISE CRUISE LINE
                                           C/O CT Corporation System
                                           1200 South Pine Island Road
                                           Plantation, Florida 33324



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Maria T. Santi
                                           Alexis Nicole Ondris
                                           Smith Clinesmith LLP
                                           325 N. St. Paul, 29th Floor
                                           Dallas, TX 75201


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk




                                                               EXHIBIT 1
   Case
   Case 0:19-cv-60887-WPD
        0:19-cv-60887-XXXX Document
                            Document32
                                     1-3Entered
                                         Enteredonon
                                                   FLSD
                                                     FLSD
                                                        Docket
                                                          Docket
                                                               09/13/2019
                                                                 04/03/2019Page
                                                                            Page222ofof32
                                                                                        2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-CV-60887

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...
                                                                EXHIBIT 1                                              Reset
           Case
           Case 0:19-cv-60887-WPD
                0:19-cv-60887-XXXX Document
                                    Document32
                                             1-4Entered
                                                 Enteredonon
                                                           FLSD
                                                             FLSD
                                                                Docket
                                                                  Docket
                                                                       09/13/2019
                                                                         04/03/2019Page
                                                                                    Page231ofof32
                                                                                                2
JS 44 (Rev. 02/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS
            PAUL CARTER AND TIPPADEE CARTER;
                                                                                                              DEFENDANTS
                                                                                                            BPCL MANAGEMENT, LLC D/B/A BAHAMAS
                                                                                                            PARADISE CRUISE LINE; CRUISE OPERATOR
                                                                                                            INC., D/B/A BAHAMAS PARADISE CRUISE
    (b) County of Residence of First Listed Plaintiff             Dallas County, Texas                       County of Residence of First Listed Defendant Broward County, Florida
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)

Smith Clinesmith, LLP, 325 N. St. Paul St., 29th Floor, Dallas, Texas
75201, Telephone: (214) 953-1900

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 893 Environmental Matters
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party            ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                             Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       ’ 462 Naturalization Application                                     ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                                    State Statutes
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S. Code Section 1332
VI. CAUSE OF ACTION Brief description of cause:
                                           Diversity of Citizenship; Personal Injury
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
04/03/2019                                                              /s/ Alexis Nicole Ondris
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP
                                                                                            EXHIBIT 1                          JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
         Case
         Case 0:19-cv-60887-WPD
              0:19-cv-60887-XXXX Document
JS 44 Reverse (Rev. 02/19)        Document32
                                           1-4Entered
                                               Enteredonon
                                                         FLSD
                                                           FLSD
                                                              Docket
                                                                Docket
                                                                     09/13/2019
                                                                       04/03/2019Page
                                                                                  Page242ofof32
                                                                                              2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
         NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
         statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.


Date and Attorney Signature. Date and sign the civil cover sheet.




                                                                       EXHIBIT 1
Case
Case 0:19-cv-60887-WPD
     0:19-cv-60887-XXXX Document
                         Document32
                                  1-5Entered
                                      Enteredonon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            09/13/2019
                                                              04/03/2019Page
                                                                         Page251ofof32
                                                                                     5




                                     EXHIBIT
                                      Exhibit 1 1
Case
Case 0:19-cv-60887-WPD
     0:19-cv-60887-XXXX Document
                         Document32
                                  1-5Entered
                                      Enteredonon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            09/13/2019
                                                              04/03/2019Page
                                                                         Page262ofof32
                                                                                     5




                                     EXHIBIT
                                      Exhibit 1 1
Case
Case 0:19-cv-60887-WPD
     0:19-cv-60887-XXXX Document
                         Document32
                                  1-5Entered
                                      Enteredonon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            09/13/2019
                                                              04/03/2019Page
                                                                         Page273ofof32
                                                                                     5




                                     EXHIBIT
                                      Exhibit 1 1
Case
Case 0:19-cv-60887-WPD
     0:19-cv-60887-XXXX Document
                         Document32
                                  1-5Entered
                                      Enteredonon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            09/13/2019
                                                              04/03/2019Page
                                                                         Page284ofof32
                                                                                     5




                                     EXHIBIT
                                      Exhibit 1 1
Case
Case 0:19-cv-60887-WPD
     0:19-cv-60887-XXXX Document
                         Document32
                                  1-5Entered
                                      Enteredonon
                                                FLSD
                                                  FLSD
                                                     Docket
                                                       Docket
                                                            09/13/2019
                                                              04/03/2019Page
                                                                         Page295ofof32
                                                                                     5




                                     EXHIBIT
                                      Exhibit 1 1
Case
 Case0:19-cv-60887-WPD
      0:19-cv-60887-WPD Document
                         Document32
                                  14 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                      Docket09/13/2019
                                                             07/09/2019 Page
                                                                         Page30
                                                                              1 of 2
                                                                                   32




                                    EXHIBIT 2
Case 0:19-cv-60887-WPD Document 32 Entered on FLSD Docket 09/13/2019 Page 31 of 32
Case 0:19-cv-60887-WPD Document 32 Entered on FLSD Docket 09/13/2019 Page 32 of 32
